DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaishi et al. (JP2000073792A) in view of Melzig (U.S. 2014/0245823A1).
Nagaishi discloses “Therefore, in the invention according to claim 1, in a variable valve engine equipped with an electromagnetically driven intake/exhaust valve and a throttle valve, as shown in FIG. , Based on the signal from the pressure sensor for detecting the intake pipe pressure and the signal from the crank angle sensor, based on the pressure fluctuation detection means for detecting the fluctuation state of the intake pipe pressure, and based on the detected fluctuation state of the intake pipe pressure And a failure determination means for determining whether or not there is a failure in the intake and exhaust valves, and a failure detection device for the variable valve engine is configured.” (¶0005)
Regarding Claim 1, Nagaishi teaches: A method (Fig. 4-6) for operating a motor having combustion chambers (Fig. 2; ¶0011), the method comprising: closing the combustion chambers of the motor vehicle towards the exhaust tract (Fig. 2, item 8) by bringing outlet valves of the combustion chambers into the closed state (¶0039-0040, exhaust valves open/close during operation of the engine); checking whether the outlet valves of the combustion chambers of the motor vehicle are in a closed state by evaluating the pressure prevailing in an intake pipe of the motor vehicle (see ¶0039 Failure Mode based on Fig. 7 “map3” intake manifold pressure profile and methods of diagnosing outlet valve failure illustrated in Fig. 4-6); and in the event one or more of the outlet valves are not in a closed state (¶0039,exhaust valve stuck open), initiating countermeasures (¶0036; “When the NG1 judgment is made in step 27 of the first failure judgment flow of FIG. 5, or when the NG2 judgment is made in step 28 of the second failure judgment flow of FIG. Respectively shifts to a predetermined fail-safe process.”).
Nagaishi does not explicitly teach that the engine inlet/outlet valve diagnostic method is executed on an engine that powers a “vehicle”.  Additionally, Nagaishi does not explicitly teach that the disclosed fail-safe process that is executed after valve failure is detected, is executed for the express purpose to “comply(ing) with emissions protocols”.
Melzig similarly teaches an combustion chamber outlet valve diagnostic method (¶0002) for an engine that is installed in a Motor vehicle (0033, “of the vehicle”); and furthermore teaches that responsive to a determination that a combustion chamber outlet valve is malfunctioning, performs specific countermeasures in order to comply with emissions protocols (¶0026; “For example, when a malfunction of the outlet valve 6 is detected it is possible to switch into an emergency running program or the combustion process can be changed in such a way that the malfunction of the outlet valve 6 has less influence, in particular no influence, on the torque output, the fuel consumption and/or the generation of exhaust gas.”.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the engine inlet/outlet valve diagnostic method of Nagaishi to incorporate the teachings of Melzig to include applying the method to an engine powering a vehicle and wherein responsive to a determination that a combustion chamber outlet valve is malfunctioning, initiating countermeasures to comply with emissions protocols in order to attenuate or compensate for the malfunction of the outlet valve in such a way that the malfunction of the outlet valve  has less influence, in particular no influence, on a vehicle driver/operator’s requested torque output, the fuel consumption and/or the generation of exhaust gas.

Regarding Claim 10, Nagaishi further teaches: A device for operating a motor having combustion chambers (Fig. 2, “combustion chamber 3”), the device comprising a control unit (Fig. 2, “control unit 11”) programmed to close the combustion chambers of the motor vehicle towards the exhaust tract (Fig. 2, item 8) by bringing outlet valves of the combustion chambers into the closed state (¶0039-0040, exhaust valves open/close during operation of the engine); check whether the outlet valves of the combustion chambers of the motor are in a closed state by evaluating the pressure prevailing (Fig. 2, intake pipe pressure MAP sensor 16) in an intake pipe of the motor vehicle (see ¶0039 Failure Mode based on Fig. 7 “map3” intake manifold pressure profile and methods of diagnosing outlet valve failure illustrated in Fig. 4-6); and in the event one or more of the outlet valves are not in a closed state (¶0039,exhaust valve stuck open), initiate countermeasures (¶0036; “When the NG1 judgment is made in step 27 of the first failure judgment flow of FIG. 5, or when the NG2 judgment is made in step 28 of the second failure judgment flow of FIG. 6. Respectively shifts to a predetermined fail-safe process.”).
Nagaishi does not explicitly teach that the engine inlet/outlet valve diagnostic method is executed on an engine that that powers a “vehicle”.  Additionally, Nagaishi does not explicitly teach that the disclosed fail-safe process that is executed after valve failure is detected, is executed for the express purpose to “comply(ing) with emissions protocols”.
Melzig similarly teaches an combustion chamber outlet valve diagnostic method (¶0002) for an engine that is installed in a Motor vehicle (0033, “of the vehicle”); and furthermore teaches that responsive to a determination that a combustion chamber outlet valve is malfunctioning, performs specific countermeasures in order to comply with emissions protocols (¶0026; “For example, when a malfunction of the outlet valve 6 is detected it is possible to switch into an emergency running program or the combustion process can be changed in such a way that the malfunction of the outlet valve 6 has less influence, in particular no influence, on the torque output, the fuel consumption and/or the generation of exhaust gas.”.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the engine inlet/outlet valve diagnostic method of Nagaishi to incorporate the teachings of Melzig to include applying the method to an engine powering a vehicle and wherein responsive to a determination that a combustion chamber outlet valve is malfunctioning, initiating countermeasures to comply with emissions protocols in order to attenuate or compensate for the malfunction of the outlet valve in such a way that the malfunction of the outlet valve has less influence, in particular no influence, on a vehicle driver/operator’s requested torque output, the fuel consumption and/or the generation of exhaust gas.

Regarding Claim 2, Nagaishi further teaches: wherein checking whether the outlet valves of the combustion chambers of the motor vehicle are in a closed state includes evaluating the pressure profile (Fig. 7, intake pipe pressure ‘MAP’ ; ¶0039 failure mode, “map3”)prevailing in the intake pipe (Fig. 2, item 7) of the motor vehicle

Regarding Claim 3, Nagaishi further teaches: determining a mean pressure level from the pressure profile (¶0032 and Fig. 6; “FIG. 6 is a second failure judgment (mean value fluctuation range B judgment) flow.” prevailing in the intake pipe of the motor vehicle; comparing the mean pressure level with a stored mean pressure level for normal operation (¶0033, “is compared with a predetermined determination level. If B⟨judgment level as a result of comparison, it is considered to be normal, and the counter OK2 is incremented by 1 in step 33 (OK2=OK2+1).”)   of the motor vehicle.

Regarding Claim 4, wherein evaluating the pressure profile prevailing in the intake pipe of the motor vehicle includes: determining the peak pressure values of the pressure profile (¶0022; “In step 7, based on the maximum value MAPmax and the minimum value MAPmin of the intake pipe pressure MAP between 180° CA, the fluctuation range (amplitude) A=MAPmax-of the intake pipe pressure MAP between 180° CA. Calculate MAPmin.”); comparing the peak pressure values with stored peak pressure values for normal operation of the motor vehicle. (¶0029; “In step 22, the fluctuation range (amplitude) A of the intake pipe pressure MAP between 180° CA is compared with a predetermined determination level. As a result of the comparison, if A⟨determination level, it is considered to be normal…”).

Regarding Claim 5, Nagaishi further teaches: wherein evaluating the pressure profile prevailing in the intake pipe of the motor vehicle includes: determining the temporal position of the intake pipe pressure maxima and/or intake pipe pressure minima contained in the pressure profile, based in each case on the crankshaft angle (¶0019+ and Fig. 7, maximum and minimum intake manifold pressure is determined for each crank angle window (180 degrees CA) attributed to the respective cylinders in the exemplary 4-cylinder, 4-stroke (i.e. 720 CA is one complete combustion cycle where each cylinders has completed 4-strokes); and comparing the determined temporal position (Fig. 7, , ‘map3’, ‘map4’, cylinder #3 has outlet valve malfunction) with stored values (Fig. 7, topmost graph represents ‘normal’ intake pressure profile for non-failed outlet valve(s)) for the temporal position of the intake pipe pressure maxima and/or intake pipe pressure minima contained in the pressure profile, based in each case on the crankshaft angle, for normal operation. (Fig. 7, as can be clearly seen the temporal CA degree location of intake pressure maxima and minima are different in the cylinder #3 outlet valve failure modes ‘map3’ and ‘map4’ compared to ‘normal’ pressure maxima and minima temporal locations shown for the cylinder #3 .)

Regarding Claim 6, Nagaishi further teaches: wherein evaluating the pressure profile prevailing in the intake pipe of the motor vehicle includes determining in which of the combustion chambers the outlet valve is not in the closed state (Fig. 7, ‘map3’ or ‘map4’, cylinder #3 has the malfunctioning outlet valve).

Regarding Claim 7, Nagaishi further teaches: further comprising in the case where the check reveals that at least one of the outlet valves is not in the closed state (Fig. 7, ‘map3’; ¶0039), a fault indication is outputted (¶0039, “Therefore, the fluctuation range B of the intake pipe pressure average value between the cylinders becomes large, whereby a failure is detected”).

Regarding Claim 8, Nagaishi further teaches: further comprising in the case where the check reveals that at least one of the outlet valves is not in the closed state (Fig. 7, ‘map3’; ¶0039), an entry (For example, ¶0036, when any failure judgement (i.e. NG1 or NG2) is made, the judgement is acknowledged by the control unit and subsequently engine control is shifted to a fail-safe process.) 
Nagaishi discloses that the control unit 11 implicitly includes some type of memory/storage component (e.g. ¶0020 “and thereafter, the stored minimum value MAPmin and the newly detected intake pipe pressure MAP are set. Is compared, and when the newly detected intake pipe pressure MAP is smaller, the minimum value MAPmin=MAP is updated.”; see also ¶0024 “intake pipe pressure average value AMAP1 is stored and held for each cylinder.”
However, Nagaishi does not explicitly teach wherein each failure judgement is made in a fault memory.
Melzig further teaches wherein each failure judgement is made in a fault memory (¶0026; “a malfunction of the outlet valve, in particular a malfunction of the variable valve controller of the outlet valve is detected and stored, for example, in a fault memory, is output via an output unit and/or is taken into account in the following combustion process. For example, when a malfunction of the outlet valve 6 is detected it is possible to switch into an emergency running program or the combustion process can be changed in such a way that the malfunction of the outlet valve 6 has less influence, in particular no influence, on the torque output, the fuel consumption and/or the generation of exhaust gas.”).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the engine inlet/outlet valve diagnostic method of Nagaishi to incorporate the teachings of Melzig to include wherein each failure judgement is made in a fault memory in order that the control unit may subsequently attenuate or compensate for the malfunction of the outlet valve in such a way that the malfunction of the outlet valve has less influence, in particular no influence, on a vehicle driver/operator’s requested torque output, the fuel consumption and/or the generation of exhaust gas.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaishi et al. (JP2000073792A) in view of Melzig (U.S. 2014/0245823A1) in view of Nakagawa et al. (WO2012077230A1).
Regarding Claim 9, the combination of Nagaishi and Melzig teach all the elements of Claim 1.  Nagaishi does not explicitly teach: wherein the method is carried out in overrun operation of the motor vehicle.
Nakagawa discloses “Provided is an abnormality determination device for an internal combustion engine, which is capable of determining the abnormality of the operation of a variable valve lift mechanism by a simple configuration…. More preferably, the abnormality of the operation of the variable valve lift mechanism (32) is determined during fuel cut.” (Abstract) and “Further, in the above-described first embodiment, no mention is made of the operating state when determining whether or not the variable valve lift mechanism 32 is abnormal, but it is preferable to execute it during the fuel cut. As a result, it is possible to determine whether or not the variable valve lift mechanism 32 is abnormal without affecting the torque request of the driver.” (Page 5 of 8).
Therefore Nakagawa teaches: wherein an intake/outlet valve abnormality method is carried out in overrun operation of the motor vehicle in order that it is possible to determine whether or not the variable valve lift mechanism is abnormal without affecting the torque request of the driver.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the engine inlet/outlet valve diagnostic method of Nagaishi to incorporate the teachings of Nakagawa to include wherein an intake/outlet valve abnormality method is carried out in overrun operation of the motor vehicle in order that it is possible to determine whether or not the variable valve lift mechanism is abnormal without affecting the torque request of the driver.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaishi et al. (JP2000073792A) in view of Melzig (U.S. 2014/0245823A1) in view of Dudar (U.S. 20190033170A1).
Regarding Claim 11, Nagaishi disclose an exhaust tract (Fig. 2, item 8) but does not explicitly teach: further comprising an exhaust tract containing a particulate filter.
Dudar discloses “A particulate filter (PF) 72 is shown arranged along the exhaust passage 48 downstream of the emission control device 70. The particulate filter 72 may be a gasoline particulate filter or a diesel particulate filter. A substrate of the particulate filter 72 may be made of ceramic, silicon, metal, paper, or combinations thereof. During operation of the engine 10, particulate filter 72 may capture exhaust particulate matter (PMs), such as ash and soot (e.g., from unburned hydrocarbons) in order to reduce vehicle emissions.”
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the engine system of Nagaishi to incorporate the teachings of Dudar to include further comprising an exhaust tract containing a particulate filter in order to capture exhaust particulate matter (PMs), such as ash and soot (e.g., from unburned hydrocarbons) and reduce vehicle emissions.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Doering et al. (U.S. 2010/0175463A1) discloses “Methods and systems are provided for monitoring cylinder valve deactivation of a cylinder valve of an engine. One example method comprises, indicating degradation of cylinder valve deactivation in response to manifold pressure” (Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747